 
[exhibit_10-1000.jpg]
 
 
 

March 8, 2020
 
Ben F Borgers

B F Borgers CPA PC
5400 W Cedar Ave
Lakewood, co 80226
 
 
 
We have engaged MaughanSullivan LLC to audit our financial statements for the
year ended December 31, 2019. In connection with their audit, they would like to
make inquiries and examine your workpapers for audit of our financial statements
for the year ended December 31, 2018 and the Quarterly Reviews for the quarters
ended March 31, 2018, June 30, 2018 and September 30, 2018. We authorize you to
respond fully and without limitation to their inquiries.
 

With retention of MaughanSullivan LLC your services on our behalf will terminate
as of March 9, 2020.
 

Please allow MaughanSullivan LLC to copy information from your files that
providesfactual information about our company.
 

We have represented to our auditors that we are not involved with your firm in
any disputes about accounting principles, auditing procedures, or similarly
significant matters, and that we have paid in full for all audit services
rendered by you to date. You will be contacted by Heber C. Maughan of
MaughanSullivan LLC concerning these matters.
  
It has been a pleasure to work with you. Thank you for all of your endeavors on
our behalf.
 

Warm regards,
 
/s/ Antonio Milici


Antonio Milici, MD Ph.D
Chairman and CEO
 
 
 
 
